Citation Nr: 1736821	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), located in New Orleans, Louisiana, that denied the Veteran's claim of entitlement to a TDIU.

In March 2010, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In March 2011and January 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's service-connected right knee disability, when considered in association with his educational and occupational history, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected right knee disabilities due to instability and limitation of motion. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16 (b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id. Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id. 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is currently assigned a 30 percent rating for lateral collateral ligament laxity of the right knee and a 10 percent rating for limitation of motion of the right knee.  His combined disability evaluation is 40 percent. 

The medical evidence of record demonstrates that the Veteran has various other non-service connected disabilities, to include a cervical spine disability and amputation of multiple digits of both hands, that have impacted his ability to work.  

On his Application for Increased Compensation based on Unemployability, the Veteran indicated that he last worked as a high school janitor in August 2005, and his service-connected right knee disability prevented him from securing or following a substantially gainful occupation.  The Veteran further indicated that he had completed a high school education without any additional vocational training.   See April 2006 and March 2015, VA 21-8940. 

In July 2007, the Veteran's past employers at Wal-Mart and the local high school indicated that the Veteran stopped working due to his right knee disabilities.  His employer at Wal-Mart indicated that the Veteran s right knee disability hampered his productivity.  She noted that she made allowances for his disability, but he had much difficulty performing his job.  See VA Forms 21-4192, Employment Information in Connection with Claim for Disability Benefits received from Wal-Mart.  In addition, the Veteran's previous employer at the local high school indicated that the Veteran's doctor limited the amount of time he could stay on his feet and perform weed eating due to his right knee disability, and indicated that as the Veteran's problem became more severe, he could no longer meet the job requirements of the position.  See July 2007 VA Forms 21-4192, Employment Information in Connection with Claim for Disability Benefits received from the School Board. 
 
There are several opinions of record regarding the Veteran's employability.  In a private vocational evaluation by Dr. R.H. dated in March 2006, he opined that there were few jobs in the economy that the Veteran could realistically be expected to perform.  Dr. H. opined that the Veteran's limited ability to stand and walk due to his service connected right knee disability also limited his vocational options.  It was further indicated that due to the Veteran's non-service-connected loss of use of his hands, he would have significant limitations and difficulty performing any sedentary work.  

In October 2006, the Social Security Administration (SSA) granted the Veteran's disability benefits based on his diagnoses of chronic cervical pain, amputation of multiple digits of both hands, and early degenerative joint disease of the right knee with a meniscal tear.   In a December 2007 VA examination report, the VA examiner opined that the Veteran's service-connected right knee disabilities prevented him from being gainfully employed for heavy duty work, but not for light duty or sedentary work. 

The Veteran was afforded another VA examination in May 2011.  In that report, the VA examiner noted that the Veteran's post-service work history included a job as a laborer at a saw mill, a job unloading trucks and stocking shelves at Wal- Mart, and a job as a janitor at a high school, and all of these jobs involved prolonged standing and walking.  The Veteran reported that he retired from his job as a janitor on the advice of his doctor due to problems with his right knee, amputated fingers, and back.  The Veteran reported that in his most recent work as a janitor, his right knee problems prevented him from engaging in heavy lifting, weed eating, and frequent walking to sweep and mop the floors.  The VA examiner noted that the Veteran could work at a job without ambulation, such as sitting at a desk however, but he could not work at a job where he was required to ambulate because of his right knee disability.  The VA examiner further noted that the Veteran only had training for unskilled labor jobs, all of which required ambulation, and that in order to work at a sedentary job, the Veteran would require vocational training.

The 2011 VA examiner also indicated that the Veteran would not be able to operate a keyboard due to his non-service connected bilateral hand condition, and he would have trouble with prolonged sitting due to his non-service connected back condition.  The VA examiner concluded that the Veteran could no longer work in his previous unskilled occupations because he was unable to ambulate due to his service connected right knee disabilities.

Another VA medical opinion was obtained in April 2015 that addressed the Veteran's functional impairment on his ability to work because of the severity of his service-connected right knee disabilities.  The 2015 VA examiner found that the Veteran's right knee disabilities precluded him from employment that required physical labor, but did not prevent modified or light duty work.  The VA examiner further found that the Veteran was unable to work in his previous employment of unskilled labor jobs, all of which required ambulation, and he would require at least on-the-job training for any new employment.  Also, the VA examiner found that the Veteran's non-service connected disabilities contribute separately to his unemployability, but when not considered, the Veteran would still be precluded from his previous places of employment based solely on his service-connected right knee disabilities.

As indicated above, the Veteran's combined disability rating is 40 which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) for a TDIU.  However, under 38 C.F.R. § 4.16 (b) all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability should be referred to the Director.  Therefore, in January 2015 the Board remanded the TDIU claim to the RO for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).

In an April 2016 Advisory Opinion on Extraschedular TDIU, the Acting Director of Compensation Services determined that the evidence does not support that the Veteran is unemployable due solely to his service connected disabilities.  In reaching this conclusion, the Acting Director noted that the evidence demonstrated that the Veteran was unemployable because of his finger amputations, cervical spine condition and knee condition.  The Acting Director concluded that the totality of evidence did not demonstrate that the Veteran was unemployable solely due to his service-connected disabilities and TDIU on extraschedular basis was not warranted.  

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a) (West 2015); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) has been remanded and referred to the Director and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321 (b)(1)] on appeal").

Initially, the Board finds the Veteran's statements that he is unemployable due to his service-connected right knee disabilities to be credible.  The evidence reflects that the Veteran has a work history that is limited to work involving physical labor.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's statements are therefore competent as well as credible.

The Board finds that the evidence is at least evenly balanced as to whether the Veteran is unemployable due to his service-connected disabilities in light of his education and employment history.  The Veteran's educational and occupational history reflects that he has no more than a high school education.  Moreover, his prior work experience involved heavy manual labor, and not sedentary work.  The evidence reveals that the Veteran has a significant disability resulting from his right knee impairment that has been found to preclude his ability to work in manual labor jobs. 

Although the medical opinions of record demonstrate that the Veteran could still preform sedentary employment despite his service-connected knee disabilities, there is no indication that any sedentary jobs would be available to the Veteran given his high school education and occupational history as a manual laborer.  

The above evidence reflects that the Veteran has service-connected right knee disability that significantly impairs him physically and which would preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  

The Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.



ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


